Case 2:18-cv-01844-GW-KS Document 226 Filed 07/09/19 Page 1 of 3 Page ID #:9558



1    COOLEY LLP                                  COOLEY LLP
2    HEIDI L. KEEFE (178960)                     MICHAEL G. RHODES (116127)
     (hkeefe@cooley.com)                         (rhodesmg@cooley.com)
3    MARK R. WEINSTEIN (193043)                  101 California Street, 5th Floor
4    (mweinstein@cooley.com)                     San Francisco, CA 94111-5800
     MATTHEW J. BRIGHAM (191428)                 Telephone: (415) 693-2000
5    (mbrigham@cooley.com)                       Facsimile: (415) 693-2222
6    3175 Hanover Street
     Palo Alto, CA 94304-1130
7    Telephone: (650) 843-5000
8    Facsimile: (650) 849-7400
9    Attorneys for Defendants
10   FACEBOOK, INC., WHATSAPP INC.,
     and INSTAGRAM, LLC
11
12
13                               UNITED STATES DISTRICT COURT
14                              CENTRAL DISTRICT OF CALIFORNIA

15  BLACKBERRY LIMITED,                          Case Nos. 2:18-cv-01844;
16               Plaintiff,                      2:18-cv-02693 GW(KSx)
         v.
17 FACEBOOK, INC., WHATSAPP INC.,                FACEBOOK DEFENDANTS’ NOTICE
18 and INSTAGRAM LLC,                            AND MOTION FOR SUMMARY
                 Defendants.                     JUDGMENT OF INVALIDITY UNDER
19                                               35 U.S.C. § 101 (U.S. PATENT
20 _________________________________             NOS. 8,296,351 AND 8,676,929)
21   SNAP INC.,                                  Hearing Date: August 29, 2019
22                                               Time: 8:30 A.M.
                         Defendant.
                                                 Place: Courtroom 9D
23
24                                               Assigned to Hon. George H. Wu

25
26
27
28
     Case Nos. 2:18-cv-01844;                                     NOTICE OF MSJ INVALIDITY
                                             1                        ’351 AND ’929 PATENTS
     2:18-cv-02693 GW(KSx)
Case 2:18-cv-01844-GW-KS Document 226 Filed 07/09/19 Page 2 of 3 Page ID #:9559



1            PLEASE TAKE NOTICE that on August 29, 2019, at 8:30 a.m., or as soon as
2    the matter may be heard, in this Court, located at United States Courthouse, 350 West
3    First    Street,      Los   Angeles,   CA,       90012,   Courtroom    9D,     9th    Floor,
4    Defendants Facebook, Inc., WhatsApp Inc., and Instagram, LLC (collectively, the
5    “Facebook Defendants”) will and hereby do move to dismiss U.S. Patent
6    Nos. 8,296,351 and 8,676,929, under 35 U.S.C. § 101.1
7            This motion is based upon this notice, the accompanying memorandum of points
8    and authorities, the declaration of Heidi L. Keefe (and accompanying exhibits), the
9    Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendants’
10   Motion for Summary Judgment of Invalidity (U.S. Patent Nos. 8,296,351 and
11   8,676,929), the proposed order, and upon such other and further matters, papers, and
12   arguments as may be submitted to the Court.
13           This motion is made following the conference of counsel pursuant to L.R. 7-3,
14   which took place on June 21, 2019.
15
16
17
18
19
20
21
22
23
24
25
26   1
      Twitter has filed a motion to dismiss under 35 U.S.C. § 101, which includes the same
27   two patents (U.S. Patent Nos. 8,296,351 and 8,676,929), and is noticed for a hearing on
     August 29, 2019. BlackBerry v. Twitter, No. 2-19-cv-1444 (C.D. Cal.) (Wu, J.)
28   (Dkts. 38, 39).
     Case Nos. 2:18-cv-01844;                                        NOTICE OF MSJ INVALIDITY
                                                  2                      ’351 AND ’929 PATENTS
     2:18-cv-02693 GW(KSx)
Case 2:18-cv-01844-GW-KS Document 226 Filed 07/09/19 Page 3 of 3 Page ID #:9560



1    Dated: July 9, 2019                RESPECTFULLY SUBMITTED,
2
3
                                        /s/ Heidi L. Keefe
4
                                        COOLEY LLP
5                                       HEIDI L. KEEFE (178960)
6                                       (hkeefe@cooley.com)
                                        MARK R. WEINSTEIN (193043)
7                                       (mweinstein@cooley.com)
8                                       MATTHEW J. BRIGHAM (191428)
                                        (mbrigham@cooley.com)
9                                       3175 Hanover Street
10                                      Palo Alto, CA 94304-1130
                                        Telephone: (650) 843-5000
11                                      Facsimile: (650) 849-7400
12
                                        COOLEY LLP
13                                      MICHAEL G. RHODES (116127)
14                                      (rhodesmg@cooley.com)
                                        101 California Street, 5th Floor
15                                      San Francisco, CA 94111-5800
16                                      Telephone: (415) 693-2000
                                        Facsimile: (415) 693-2222
17
18                                      Attorneys for Defendants
                                        FACEBOOK, INC., WHATSAPP INC.,
19                                      and INSTAGRAM, LLC
20
21
22
23
24
25
26
27
28
     Case Nos. 2:18-cv-01844;                                NOTICE OF MSJ INVALIDITY
                                          3                      ’351 AND ’929 PATENTS
     2:18-cv-02693 GW(KSx)
